DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                DWIGHT PARDO and ISABEL PARDO,
                      as husband and wife,
                           Appellants,

                                    v.

       ENGEL CONSTRUCTION, INC., and SIMEON F. BURGES,
                        Appellees.

                              No. 4D18-1006

                          [February 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE15-
016135-09.

  Joseph R. Dawson of the Law Offices of Joseph R. Dawson, P.A., Fort
Lauderdale, for appellants.

   Carlos J. Jimenez and Scott Goldstein of the Law Offices of Carlos J.
Jimenez, P.L., Boynton Beach, for appellee The Law Offices of Carlos J.
Jimenez, P.L.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.